Citation Nr: 1205684	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-44 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for avascular necrosis.

2.  Entitlement to service connection for Bell's palsy.

3.  Entitlement to service connection for broken teeth.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1982.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The file was later transferred to the RO in St. Louis, Missouri.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  Subsequent to the hearing, he submitted additional evidence with another waiver of initial RO consideration.  See id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required here before the Board may proceed with a final adjudication of the claim, for the reasons set forth below.

The Veteran has stated that he was exposed to ionizing radiation during his military service.  Specifically, while serving aboard the USS Eisenhower as a certified plane captain, he had contact with a 706 aircraft that had been taking photographs of a disabled Soviet nuclear submarine.  He explained that he was the first person to enter the aircraft after it landed on the carrier.  At his hearing, the Veteran clarified that over the course of roughly three days these aircraft would repeatedly go out for approximately four hours at a time.  Based on photographs of the submarine taken by his fellow service member, J.D.F., who was an aircraft crew member for 706, the Veteran observed that this airplane flew within 250 feet on the submarine.  He also stated that he continued to work on this plane for the remainder of his time in service and it never underwent decontamination during that time.  In addition to his own lay statements, the Veteran has submitted the statements of J.D.F. and the photographs.  However, the Board will defer from evaluating the credibility of such statements until additional development, such as obtaining personnel records, has been accomplished

The Veteran has not alleged his participation in radiation risk activity as defined by 38 C.F.R. § 3.309(d)(3).  Furthermore, he has not claimed one of the cancers listed in 38 C.F.R. § 3.309(d) or one of the disabilities listed as a "radiogenic disease" in 38 C.F.R. § 3.311(b)(2).  He is instead seeking service connection for other disabilities based on additional scientific or medical evidence, including the medical opinions of his private physicians.  A "radiogenic disease" may be established by competent scientific or medical evidence if the VA Under Secretary for Benefits determines that a relationship does in fact exist between the disease and the Veteran's exposure in service.  38 C.F.R. § 3.311(b).  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

As an initial matter, the Board notes that the Veteran's service personnel records are not currently associated with the claims file.  Although unsuccessful attempts have been made to locate his service treatment records, there is no indication that any attempt has been made to locate the personnel records.  The DD-214 notes nearly three years of sea service, but does not note on which ship or ships the Veteran served.  Per the Veteran's statements, he served aboard the U.S.S. Eisenhower.  Once this ship or ships has been identified, VA should attempt to verify the Veteran's statements regarding the Soviet nuclear submarine by performing a search for information regarding the ship's movements during the month of August 1980, as well as its participation in any airborne surveillance operations.  Although the Veteran has testified that his ship was in the South China Sea, the additional evidence he has submitted regarding this accident state that it occurred off the coast of Okinawa, Japan, on August 21, 1980.  Any reference to the proximity and duration of contact with this submarine should be submitted to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311.  If the personnel records fail to indicate proximity to a disabled Russian submarine, or other basis for finding radiation exposure, then referral to the Under Secretary for Health is not necessary.

Next, clarifying statements should be sought from the Veteran's private medical providers.  In this regard, a private dental opinion currently of record refers to "significant radiation" exposure during service.  As the amount of exposure has not been verified or approximated, the characterization of the Veteran's exposure as "significant" may or may not be accurate.  When VA concludes that a private medical examination is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet.App. 259, 269 (2011).  In this case, an additional opinion should be sought if the extent of the Veteran's exposure is established.  

Additionally, a physician who has treated the Veteran provided a letter received in January 2012.  In that letter, the physician, Dr. R.N.S., made reference to medical literature supporting his opinion that the Veteran's avascular necrosis is causally related to his in-service radiation exposure.  Unfortunately, the physician did not cite or submit this medical literature.  Thus, this additional information should be sought on remand.  See Savage, 24 Vet.App. 269.  As the estimated extent of exposure may likewise be reference in this medical literature, this request should be made after that estimation is established in order to allow this physician to render a probative opinion.  However, if no dose estimate can be provided, then clarification is still sought from this examiner in terms of identifying the medical literature relied on in reaching his conclusion.

If, after the requested clarifications of the private opinions are received and they remain insufficient, or if no such clarification is provided, VA has a duty to provide the Veteran with VA medical examinations and opinions with regard to these disabilities.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to Bell's Palsy, Dr. R.N.S. has stated that it is probable that radiation exposure contributed to this disability.  This physician has appears to base this opinion on the absence of any other definable cause.  The Board finds that this opinion raises the possibility of a relationship to service, thus requiring an examination.  However, the opinion does not itself enable a grant, in part because such radiation exposure has not yet been corroborated or otherwise conceded, and in part because the examiner did not appear to consider alternate causes, such as family history or other possible risk factors.  	

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records and 201 personnel file.  Associate all records with the claims file.  Specifically, these records should include the Veteran's military occupational specialty (MOS), the name of the ship or ships on which he served, and the dates he was aboard, so that VA can determine his duty location in August 1980.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Once VA has determined which ship the Veteran was aboard in August 1980 and his MOS at that time, request that National Personnel Records Center (NPRC) search that ship's records, including ship's log and deck logs, to determine the ship's location within five days in either direction of August 21, 1980, and its participation in airborne surveillance missions as well as any and all reference to that ship's interaction with a Soviet nuclear submarine.  If VA is unable to determine which ship the Veteran was aboard at that time, the records of the USS Eisenhower should be searched.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  If the above development corroborates the Veteran's statements regarding potential radiation exposure due to the disabling Russian submarine, then the claims file and all information pertaining to the Veteran's claimed radiation exposure during active service, including the ship logs, deck logs, J.D.F.'s statement, J.D.F.'s photographs, and the Veteran's lay statements, should be sent to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311.

4.  Next, the claims file, to specifically include all radiation dosage estimates, should be sent to the Under Secretary for Benefits for action in accordance with 38 C.F.R. § 3.311.

5.  Following the above, and upon receipt of any necessary releases, request additional statements or opinions from Dr. R.N.S. and Dr. E.J.S., providing them copies of the dosage estimates.  If any opinion rendered relies on additional scientific or medical evidence not already of record, request that this additional evidence be submitted.

6.  Thereafter, if the Veteran's private physician fails to respond or if his response is deemed inadequate for VA purposes, schedule the Veteran for VA orthopedic examination for the purpose of determining the nature and etiology of any bone disorder, such as avascular necrosis, found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include the then-established in-service exposure to ionizing radiation.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

7.  After completion of paragraphs 1-5 above, if the Veteran's private physician fails to respond or if his response is deemed inadequate for VA purposes, schedule the Veteran for VA neurologic examination for the purpose of determining the nature and etiology of any nerve disorder, such as Bell's palsy, found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include the then-established in-service exposure to ionizing radiation.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

8.  After completion of paragraphs 1-5 above, if the Veteran's private dentist fails to respond or if his response is deemed inadequate for VA purposes, schedule the Veteran for a VA dental examination for the purpose of determining the nature and etiology of any dental disorder, including broken teeth, found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include the then-established in-service exposure to ionizing radiation.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

9.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims in light of any additional evidence received.  If any of the benefits sought on appeal remain denied, provide the Veteran and her representative an SSOC, with an appropriate period for response, before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

